DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.


Response to Amendment
In response to the amendment filed on January 26, 2021:
Claims 1-9, and 11-20 are amended.
Claims 1-20 are pending.



 
Response to Arguments
In response to the remarks filed on January 26, 2021:
	Applicant’s remarks of the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (Pub. No. US 2009/0313237, published on December 17, 2009; hereinafter Agrawal) in view of Chandel et al. (Pub. No. US 2014/0188926, published on July 3, 2014; hereinafter Chandel) and further in view of Leicht et al. (Pat. No. US 9,384,266, published on July 15, 2005; hereinafter Leicht).


Regarding claim 1, Agrawal clearly shows and discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figures 1-2) of: 
Search server 212 receives user queries, i.e., search requests, from user device 210. Search server 212 may be or include, for example, a search engine, a crawler, or the like. Search server 212, in some embodiments, is configured to perform a search using a query submitted by user device 210, [0024]);
performing a search using a second search engine using user data obtained from the user model associated with the user to obtain topic data of interest (Upon matching a user query with an entity in the index, query suggestion server 218 retrieves information associated with the relevant entry. The information retrieved can include query suggestions, terms that can be used to generate query suggestions, link to content, link to other indexes, and the like. The information retrieved can include query suggestions, terms that can be used to generate query suggestions, link to content, link to other indexes, and the like, [0039]);
presenting the topic data of interest for user interaction at the display (query suggestions are presented as a list of search terms. In another embodiment, query suggestions are presented as links, which may have an accompanying visual indication that they are links. Visual indications of this nature are known, and include, for example, an underlining effect, a blue or other color text, a button, and the like, [0037]);
generating a generated search query responsive to the user interaction with the topic data of interest, wherein the generating of the generated search query is performed prior to user input at the first search query field, and wherein the user model is generated based on current events, demographics of the user, a search history of the selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0038]); 
populating the first search query field with the generated search query (selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0038]);
responsive to user interaction with the first search query field, submitting the generated search query to the first search engine (Search server 212 receives user queries, i.e., search requests, from user device 210. Search server 212 may be or include, for example, a search engine, a crawler, or the like. Search server 212, in some embodiments, is configured to perform a search using a query submitted by user device 210, [0024]).
Chandel then discloses wherein a first entity that manages the search engine is identified (Google search engine, [0067], [0080]) and is distinct from a second entity that manages a user model associated with the user (Figures 2-3 show user profiles or group profiles are managed. The profiles, for example, are parts of YouTube accounts, [0089]).

Chandel with the teachings of Agrawal for the purpose of assisting a user in retrieving desired information based on a selected search engine and recommended queries associated with the search engine.
Leicht then discloses:
the topic data of interest comprising a plurality of topics and subtopics of interest; and presenting a plurality of topics and subtopics of interest for user interaction (Referring to FIG. 3B, the mobile device 302 displays the restaurant category 326 on the user interface. The user interface includes predictive search results and subcategories. For example, the mobile device 302 displays search results for "oyster house" 328a, "town market" 328b, "carriage house" 328c, and "crab shack" 328d. The user interface also displays subcategories, for example, an "American" sub-category 330a, a "barbecue" sub-category 330b, a "breakfast" sub-category 330c, a "Chinese" sub-category 330d, and a "fast food" sub-category 330e, [Column 7, Lines 11-20]. See further Figures 3A and 3C);
adjusting the user model based on the user interaction with the plurality of topics and subtopics of interest (User profile information can also include a history of other activity in which the user has engaged. For example, the predictive results component 210 may identify queries that the user has previously submitted or search results that the user has previously selected. These previously submitted queries and selected results may be presented as query suggestions and search results, [Column 6, Lines 4-13]).
Leicht with the teachings of Agrawal, as modified by Chandel, for the purpose of predictive generation of search suggestions prior to receiving a search request using attributes associated with a current user which is targeted by the search suggestions.
Regarding claim 4, Leicht then discloses the presenting the topics and subtopics for user interaction at the display further comprises presenting an overlay on a graphical user interface that includes the search query field, wherein the overlay includes the plurality of topics and subtopics of interest and includes selectable links for the plurality of search queries (Referring to FIG. 3B, the mobile device 302 displays the restaurant category 326 on the user interface. The user interface includes predictive search results and subcategories. For example, the mobile device 302 displays search results for "oyster house" 328a, "town market" 328b, "carriage house" 328c, and "crab shack" 328d. The user interface also displays subcategories, for example, an "American" sub-category 330a, a "barbecue" sub-category 330b, a "breakfast" sub-category 330c, a "Chinese" sub-category 330d, and a "fast food" sub-category 330e, [Column 7, Lines 11-20]. See further Figures 3A and 3C). 
Regarding claim 6, Chandel further discloses the user model is adjusted based on a user activity, and wherein the user activity is based on a detected activity that the user is engaged in or has been engaged in within a particular time period prior to the detecting the access to the first search engine (a suggested search term related to a user's recent viewing activity, such as names of actors or actress in a TV program that the user recently watched (or is watching) on a connected TV or Google TV-enabled device, [0029]). 
Regarding claim 7, Chandel further discloses the user model is generated based on current events, demographics of the user, search history of the user, and media consumption history of the user, wherein the search query is generated by the device (Figure 1 shows viewing events, profiles for identifying the user as an active member of a prominent computer programming discussion group, search and consumption histories are used to generate suggested query terms, [0073], [0088]-[0089]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Chandel in view of Leicht and further in view of Kozlov et al. (Pub. No. US 2017/0091211, filed on September 12, 2016; hereinafter Kozlov).

Regarding claim 5, Kozlov then discloses the user model is adjusted based on a history of recommended search queries that were selected by the user, and wherein the presenting the search query is via text at the display, audio signals, or a combination thereof (any subsequent actions by the user to place the cursor 310 in different positions in the search query interface 256 having the selected search query 360 will result in the generation of additional suggested search queries 360 by processing the selected suggested search query 360 using the method 400 described above for processing the search query 350. Thus, in this case, the previously selected suggested search query 360 would be sent to the processor 240 as the search query 350 for the purposes of generating additional suggested search queries 360, [0125]). 
Kozlov with the teachings of Agrawal, as modified by Chandel, and Leicht, for the purpose of using suggested queries to enhance search results matching attributes desired by a user associated with the suggested queries. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Chandel in view Leicht and in view of Oztekin et al. (Pub. No. US 2010/0262615, published on October 14, 2010; hereinafter Oztekin).

Regarding claim 8, Oztekin then discloses the user model is adjusted according to interaction of the user with search results returned by the first search engine for the generated search query, and wherein the interaction is determined by: determining search result access by the user to the search results and determining a consumption time associated with the search result access (The search results usage data may include one or more of the following: user selection(s) of one or more search results (also known as "click data"), selection duration (amount of time between user selection of a URL link in the search results and user exiting from the search results document or selecting another URL link in the search results), and pointer activity with respect to the search results. In some embodiments, the search results usage data is sent to the information server system 130 and stored, along with impression data, in the query log database 140 to update the user profile database 132 and the information classification database, [0027]).
Oztekin with the teachings of Agrawal, as modified by Chandel and Leicht, for the purpose of using historical query information to manage classification data for customized services suitable to an interest associated with a client device.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Chandel in view of Leicht and further in view of Wang et al. (Pat. No. US 8,712,991, published on April 29, 2014; hereinafter Wang).

Regarding claim 9, Agrawal further discloses the generated search query is one of a plurality of generated search queries, wherein the presenting the generated search query further comprises presenting selectable links for the plurality of generated search queries (selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0037]-[0039]); 
wherein the operations further comprise: populating the first search query field with a first generated search query of the plurality of generated search queries responsive to a first selection of one of the selectable links, wherein the populating the first search query field with the first generated search query facilitates the search engine generating first search results; populating the first search query field with a second generated search query of the plurality of generated search queries responsive to a second selection of another one of the selectable links, wherein the populating the first selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0037]-[0039]. It is clear that selecting a new suggested query would place the newly selected suggested query in the search field, results of the newly selected suggested query are displayed accordingly).
Wang then discloses presenting a portion of the first search results at the display in conjunction with a presentation of the second search results (This results in display of one or more representative results 404 related to the second representative query 316. For example, when generating the results page 300, the query insertion component 112 may submit the representative query 316 to the search engine 114 to obtain the top one or several results for the representative query 316, and provide these as the representative results 404 corresponding to the representative query 316, [Column 6, Lines 17-38]). Page 49 of 52 Attorney Docket No.: 2016-2124_7785-1757  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Wang with the teachings of Agrawal, as modified by Chandel and Leicht, for the purpose of providing document-related representative information with search results for current and related queries based on related subject matters found in the queries.

claim 10, Wang further discloses presenting an overlay on a graphical user interface that includes the second search results, wherein the overlay includes the portion of the first search results (This results in display of one or more representative results 404 related to the second representative query 316. For example, when generating the results page 300, the query insertion component 112 may submit the representative query 316 to the search engine 114 to obtain the top one or several results for the representative query 316, and provide these as the representative results 404 corresponding to the representative query 316, [Column 6, Lines 17-38]). 
Claims 11, 13, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Kienan (Pat. No. US 6,598,042, published on July 22, 2003).
	
Regarding claim 11, Agrawal clearly shows and discloses a method (Abstract), comprising:
detecting, by a processing system including a processor, access to a first search engine by a user, wherein the access causes a first search query field for the first search engine to be presented at a display (Search server 212 receives user queries, i.e., search requests, from user device 210. Search server 212 may be or include, for example, a search engine, a crawler, or the like. Search server 212, in some embodiments, is configured to perform a search using a query submitted by user device 210, [0024]); 

Database 220 includes indexes 222 and 224. Indexes 222 and 224 can include a plurality of entries, indexed according to entities. Entities include elements within some content such as, for example, names of persons, organizations, locations, topics, subjects, titles, quantities, percentages, and the like. In an embodiment of the present invention, entities that are indexed in indexes 222 and 224 are entities that can be found within one or more documents 234 stored in database 232, which is associated with content server 230, [0039]);
performing a search using a second search engine using user data obtained from the user model associated with the user to obtain topic data of interest (Upon matching a user query with an entity in the index, query suggestion server 218 retrieves information associated with the relevant entry. The information retrieved can include query suggestions, terms that can be used to generate query suggestions, link to content, link to other indexes, and the like. The information retrieved can include query suggestions, terms that can be used to generate query suggestions, link to content, link to other indexes, and the like, [0039]);
presenting, by the processing system, an overlay on a graphical user interface of the first search engine, wherein the overlay on the graphical user interface includes the plurality of topics and subtopics of interest for user interaction (query suggestions are presented as a list of search terms. In another embodiment, query suggestions are presented as links, which may have an accompanying visual indication that they are links. Visual indications of this nature are known, and include, for example, an underlining effect, a blue or other color text, a button, and the like, [0037]);
generating, by the processing system, a search query according to the user model (selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0038]); and
presenting, by the processing system, the generated search query in the first search query field (selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0038]).
Kienan then discloses the topic data of interest comprising topics and subtopics of interest; and generating, by the processing system, a generated search query distinct from the topics and subtopics of interest according to the user interaction with the topics and subtopics of interest (Figure 15 illustrates yet another example, wherein a query is generated based on the selection of multi-valued relationships that are based on reference-valued attributes. These relationships are managed similarly to multi-valued relationships based on foreign keys shown in FIG. 12. In the example shown in the category hierarchy window 28 of FIG. 15, departments have been selected that have employees who were born after 1955 but not after 1965, and whose name is "component broker". The existential subquery of the automatically generated query shown in the query text window 32 of FIG. 15 uses a join between the "dept" reference attribute in the emp table and the "oid" reference attribute in the dept table to establish the relationship between a department and the set of employees in that department, [Column 7, Lines 38-52]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Kienan with the teachings of Agrawal for the purpose of automatically generating a query without requiring a user to know syntax of the query using a visual display of data hierarchy and categories to identify a category of interest to the user.
Regarding claim 13, Agrawal then discloses the overlay includes a selectable link for the generated search query (query suggestions are presented as links, which may have an accompanying visual indication that they are links. Visual indications of this nature are known, and include, for example, an underlining effect, a blue or other color text, a button, and the like query suggestions are presented as links, which may have an accompanying visual indication that they are links. Visual indications of this nature are known, and include, for example, an underlining effect, a blue or other color text, a button, and the like, [0037]); and
populating, by the processing system, the first search query field with the generated search query responsive to a selection of the selectable link (selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0038]). Page 48 of 52 Attorney Docket No.: 2016-2124_7785-1757  
claim 16, Agrawal further discloses the generating the search query is performed without having knowledge of factors employed by a search algorithm of the first search engine (Upon matching a user query with an entity in the index, query suggestion server 218 retrieves information associated with the relevant entry. The information retrieved can include query suggestions, terms that can be used to generate query suggestions, link to content, link to other indexes, and the like, [0039]).  
Regarding claim 18, Agrawal clearly shows and discloses a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Figures 1-2), the operations comprising:
detecting access, by a user, to a first search engine, wherein the access causes a search query field for the first search engine to be presented at a display (Search server 212 receives user queries, i.e., search requests, from user device 210. Search server 212 may be or include, for example, a search engine, a crawler, or the like. Search server 212, in some embodiments, is configured to perform a search using a query submitted by user device 210, [0024]); 
obtaining a user model associated with the user, wherein the user model is generated based on current events, demographics of the user, a search history of the user, a media consumption history of the user, or a combination thereof (Database 220 includes indexes 222 and 224. Indexes 222 and 224 can include a plurality of entries, indexed according to entities. Entities include elements within some content such as, for example, names of persons, organizations, locations, topics, subjects, titles, quantities, percentages, and the like. In an embodiment of the present invention, entities that are indexed in indexes 222 and 224 are entities that can be found within one or more documents 234 stored in database 232, which is associated with content server 230, [0039]); 
determining a user activity that the user is engaged in or has been engaged in within a particular time period prior to the detecting the access to the search engine (Scholarly articles typically contain entities of interest such as, for example, names of authors, names of collaborating researches, citations to other articles or publications, titles of articles, topics (subject matter), names of journals in which articles are published, and the like. Index 222 is created, in an embodiment, by parsing the articles to extract any number of these entities, [0041]);
performing a search using a second search engine using user data obtained from the user model and the user activity to obtain a plurality of topic data of interest (Upon matching a user query with an entity in the index, query suggestion server 218 retrieves information associated with the relevant entry. The information retrieved can include query suggestions, terms that can be used to generate query suggestions, link to content, link to other indexes, and the like. The information retrieved can include query suggestions, terms that can be used to generate query suggestions, link to content, link to other indexes, and the like, [0039]);
 presenting the topic data of interest for user interaction at the display (query suggestions are presented as a list of search terms. In another embodiment, query suggestions are presented as links, which may have an accompanying visual indication that they are links. Visual indications of this nature are known, and include, for example, an underlining effect, a blue or other color text, a button, and the like, [0037]);
selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0038]); 
populating the first search query field with the generated search query (selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0038]); and
responsive to user interaction with the first search query field, submitting the generated search query to the first search engine (Search server 212 receives user queries, i.e., search requests, from user device 210. Search server 212 may be or include, for example, a search engine, a crawler, or the like. Search server 212, in some embodiments, is configured to perform a search using a query submitted by user device 210, [0024]).
Kienan then discloses the topic data of interest comprising a plurality of topics and subtopics of interest; and generating the search query distinct from the topics and subtopics of interest according to the interaction with the plurality of topics and subtopics of interest (Figure 15 illustrates yet another example, wherein a query is generated based on the selection of multi-valued relationships that are based on reference-valued attributes. These relationships are managed similarly to multi-valued relationships based on foreign keys shown in FIG. 12. In the example shown in the category hierarchy window 28 of FIG. 15, departments have been selected that have employees who were born after 1955 but not after 1965, and whose name is "component broker". The existential subquery of the automatically generated query shown in the query text window 32 of FIG. 15 uses a join between the "dept" reference attribute in the emp table and the "oid" reference attribute in the dept table to establish the relationship between a department and the set of employees in that department, [Column 7, Lines 38-52]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Kienan with the teachings of Agrawal for the purpose of automatically generating a query without requiring a user to know syntax of the query using a visual display of data hierarchy and categories to identify a category of interest to the user.
Regarding claim 19, Agrawal then discloses the generated search query is one of a plurality of generated search queries, wherein the populating the first search query field with the generated search query further comprises presenting an overlay on a graphical user interface, wherein the overlay includes selectable links for the plurality of generated search queries (selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0037]-[0039]); 


selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0037]-[0039]. It is clear that selecting a new suggested query would place the newly selected suggested query in the search field, results of the newly selected suggested query are displayed accordingly).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Kienan and in view of Harbison et al. (Pub. No. US 2018/0300426, filed on April 14, 2017; hereinafter Harbison).

Regarding claim 12, Harbison then discloses the generating the generated search query comprises: monitoring search results generated by the first search engine; and determining a bias of a search algorithm employed by the first search engine according to the monitoring, wherein the generating the generated search query is based on mitigating the bias (in the political field, the confirmation bias elimination program 110A, 110B may ingest public domain articles, legislative bills, and other government documents that show actions (i.e., causes) that lead to desired outcomes (i.e., effects). Upon receiving a user-entered query of "If we raise taxes, will education improve?", the confirmation bias elimination program 110A, 110B may analyze the query terms using known natural language processing techniques to determine the query includes the effect "improve education." The confirmation bias elimination program 110A, 110B may analyze the dictionary generated for the political field stored in a data repository, such as database 116, to identify an array of legislative actions (i.e., causes) that led to improved education, such as "raise education funding", "Project Labor Agreements", and "increase teacher wages." The confirmation bias elimination program 110A, 110B may then generate a less biased proposed search query using the identified causes and display each proposed search query to the user for selection, [0036]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Harbison with the teachings of Agrawal, as modified by Kienan, for the purpose of reducing bias in a user search query using attributes associated with the query intent to generate a plurality of suggested search queries based on the attributes.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Kienan in view of Leicht.
Regarding claim 14, Agrawal then discloses:
the generated search query is one of a plurality of search queries, wherein the overlay includes selectable links for the plurality of generated search queries (query suggestions are presented as a list of search terms. In another embodiment, query suggestions are presented as links, which may have an accompanying visual indication that they are links. Visual indications of this nature are known, and include, for example, an underlining effect, a blue or other color text, a button, and the like, [0037]); 
populating, by the processing system, the first search query field with one of the plurality of search queries responsive to a selection of one of the selectable links selecting a query suggestion link can cause a user interface such as one that may be provided by search server 212 to be presented to the user. In an embodiment, an input field for receiving query input from a user is presented as pre-populated with the query suggestion, [0038]).
Leicht then discloses wherein the generating the generated search query is performed prior to user input at the first search query field (Before the user enters any information into the query input field 304, the user interface of the mobile device is populated with predictive query suggestions and search results based, at least in part, on the location of the mobile device 302, [Column 6, Lines 47-59]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Leicht with the teachings of Agrawal, as modified by Kienan, for the purpose of using suggested queries to enhance search results matching attributes desired by a user associated with the suggested queries.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Kienan in view of Chandel and further in view of Lee et al. (Pub. No. US 2014/0372405, published on December 18, 2014; hereinafter Lee).

Regarding claim 15, Chandel then discloses identifying, by the processing system, a first entity that manages the first search engine (Google search engine, [0067], [0080]), and wherein the first entity is distinct from a second entity that manages the user model of the user (Figures 2-3 show user profiles or group profiles are managed. The profiles, for example, are parts of YouTube accounts, [0089]).  
Chandel with the teachings of Leicht, as modified by Kienan, for the purpose of using suggested queries to enhance search results matching attributes desired by a user associated with the suggested queries. 
Lee then discloses the generating the generated search query is based on an identity of the first entity (if a user types "tr" in the search bar, the internal search engine may suggest "travel culture" or "tree frog." If the external search engine is "Google," the computer system 50 receives what the Google API sends back such as "translate," "Travelocity" or "true detective", [0076]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Lee with the teachings of Agrawal, as modified by Kienan and Chandel, for the purpose of assisting a user in retrieving desired information based on a selected search engine and recommended queries associated with the search engine.Attorney Docket No.: 2016-2124_7785-1757  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Kienan and in view of Wang.

Regarding claim 17, Wang then discloses presenting a portion of other search results generated from another search query in the overlay in conjunction with a presentation of search results generated from the generated search query (This results in display of one or more representative results 404 related to the second representative query 316. For example, when generating the results page 300, the query insertion component 112 may submit the representative query 316 to the search engine 114 to obtain the top one or several results for the representative query 316, and provide these as the representative results 404 corresponding to the representative query 316, [Column 6, Lines 17-38]). Page 49 of 52 Attorney Docket No.: 2016-2124_7785-1757  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Wang with the teachings of Agrawal, as modified by Kienan, for the purpose of providing document-related representative information with search results for current and related queries based on related subject matters found in the queries.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Kienan and further in view of Oztekin.

Page 50 of 52Regarding claim 20, Oztekin then discloses the user model is adjusted according to interaction of the user with search results returned by the search engine for the first search query (The search results usage data may include one or more of the following: user selection(s) of one or more search results (also known as "click data"), selection duration (amount of time between user selection of a URL link in the search results and user exiting from the search results document or selecting another URL link in the search results), and pointer activity with respect to the search results. In some embodiments, the search results usage data is sent to the information server system 130 and stored, along with impression data, in the query log database 140 to update the user profile database 132 and the information classification database, [0027]).
Oztekin with the teachings of Leicht, as modified by Kienan, for the purpose of using historical query information to manage classification data for customized services suitable to an interest associated with a client device. 

Allowable Subject Matters
Claims 2-3 are objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate limitations of the base claim and any intervening claims.

Pertinent Prior Art
The following references are not used in the above rejections but are deemed relevant to the claims:
Nierenberg (Pub. No. US 2012/0284293) teaches automatically presenting keyword(s) within a search box of a toolbar starting with detecting a navigation action invoked by a user of a web browser and pulling from the web browser a uniform resource locator (URL) targeted by the navigation action. When there exists suggested search term(s) that correspond with the URL, keyword(s) are selected from the suggested search term(s) for presentation within the search box. When no suggested search terms are found to correspond with the URL, the search box is left empty. Generally, a first search service is responsible for enabling the user to visit an online 
Edgar et al. (Pub. No. US 2013/0132357) teaches a toolbar extension of a web browser that grabs a user's search engine query and suggests a refined search query known to yield better search results. The toolbar recognizes the web page the user is on as being associated with a search engine and retrieves the user's search query. The toolbar interacts with a refinement component on a server, and the refinement component determines a refined search query based on confidence scores assigned to data mined from a data center affiliated with different search engine (one related to the toolbar). The refined search query is returned and displayed in a search field of the toolbar, allowing the user to easily run the refined search on the different search engine.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/SON T HOANG/Primary Examiner, Art Unit 2169       
March 13, 2021